ORDER
WHEREAS, on July 6, 1989, this Court suspended Mary F. Wertz from the practice of law for 90 days, and
WHEREAS, Mary F. Wertz has filed with this Court an affidavit stating that she has fully complied with the terms of the Court’s suspension order, and
WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed with this Court an affidavit certifying that Mary F. Wertz has complied with the terms of the suspension order,
NOW, THEREFORE, IT IS ORDERED that Mary F. Wertz is reinstated to the practice of law in the State of Minnesota effective immediately.